DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph [0005] of the instant published application refers to cancelled claim 1.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-38, 40, 46-47, 49, 50, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2015/0345134 to Takahashi et al. in view of US Patent 6318512 to De Vries et al. and US Patent Application 2005/0087408 to Namuduri et al.
Re: claims 34, 38, and 53.  Takahashi et al. show in figures 1 and 3 a rotary damper, comprising:
a housing 35;
a damper shaft 43, 44, and a coupling rod 40, 42 (the threads of which) received in said
damper shaft, as broadly recited;
said shaft 43, 44 and said coupling rod 40, 42 include transmission units configured
to interact with one another and to convert a relative axial movement of said
coupling rod 40, 42 into a rotational movement of said shaft 43, 44;

a displacer apparatus disposed in said housing, said displacer apparatus
including displacer components or the outer portions of element 44 and the inner portions of element 50 that engage with one another, said displacer components being disposed to form at least
one damping duct 46 extending substantially parallel with said damper shaft and a face-side axial gap, as labeled, with said housing, and said displacer apparatus containing 


[AltContent: arrow][AltContent: textbox (Face-side axial gap)][AltContent: arrow]
    PNG
    media_image1.png
    381
    449
    media_image1.png
    Greyscale


a magnetorheological fluid 49 in said at least one damping duct and said face-side axial gap as described in paragraph [0054], said magnetorheological fluid forming a working fluid; and

a magnetic field source 60 configured to generate a magnetic field to act upon
said displacer components and said magnetorheological fluid in order to damp a
rotational movement of said damper shaft, said magnetic field source including two electric coils 61, 61 each configured to generate a magnetic field with field lines traversing said at least one damping duct and said axial gap between said housing and said displacer components and to seal the axial gap against leakage of the magnetorheological fluid, 

said displacer components including a first displacer component or the outer surface of element 44 having an
outer surface and a second displacer component or inner surface of element 50 having an internal surface, and
wherein said second displacer component is rotatably received in said housing as described in paragraph [0052];

at least one damping gap forms said at least one damping duct 46 radially
between said second displacer component or inner surface of element 50 and said housing 35;

said second displacer component is rotatably guided in said housing via a
multiplicity of guide units 47, 48 in order to form said damping gap between said second
displacer unit and said housing,

 but is silent with regards to the shaft being hollow and the displacer components being meshed with one another such that they are rotatable relative to one another with corresponding toothing.
	De Vries et al. teach the use of transmission units including a hollow screw 12.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the shaft of the screw of Takahashi et al. to have been hollow, in view of the teachings of De Vries et al., in order to provide a means of reducing the weight of the overall device by eliminating unnecessary material where possible.
	Namuduri et al. teach in figure 1 the use of displacer components of a rotary damper device i.e. the outer threaded surface of element 12 and the inner threaded surface of element 20 being meshed with one another such that they are rotatable relative to one another.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the displacer components of Takahashi et al., as modified, to have been meshed with one another (e.g. via a threaded engagement), in view of the teachings of Namuduri et al., in order to provide a means of selectively fixing the two displacer components to each other which can help to facilitate any future component repairs.

Re: claim 35. Takahashi et al., as modified, teach in figures 1 and 3 of Takahashi et al. the limitation wherein the coupling rod 40, 42 is formed with a notch profile or internal threaded portion of 42 forming said transmission unit of said coupling rod and wherein another said transmission unit or the threaded portion of portion 43 of shaft 43, 44 is formed with a notch profile adapted thereto.
Re: claims 36 and 37.  Takahashi et al., as modified, include the hollow shaft comprising a threaded spindle forming a first transmission unit and wherein a threaded nut of the coupling rod forms a second transmission unit, but is silent with regards to the coupling rod comprising the threaded spindle forming the first transmission unit. 
With regards to the coupling rod comprising the threaded spindle undergoing relative axial movement (and consequently the hollow shaft comprising the threaded nut and undergoing rotational movement), Examiner notes that in order to achieve the axial to rotational conversion of the rotary damper either the coupling rod would comprise the threaded spindle and undergo relative axial movement to rotate the hollow shaft having the threaded nut or the hollow shaft would comprise the threaded spindle and undergo relative axial movement to rotate the coupling rod having the threaded nut.  In light of the finite number of identified predictable solutions Examiner notes that to one of ordinary skill in the art it would have been obvious to try having the coupling rod comprise a threaded spindle and undergo relative axial movement to rotate the hollow shaft having a threaded nut to achieve the axial to rotational conversion system of the rotary damper. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  With regards to claim 37, Examiner notes that in the case in which the hollow shaft has a threaded nut to achieve rotational movement resulting from axial movement of the coupling rod, the threaded nut has to be axially and rotationally fixed in order to be able to achieve the axial to rotary conversion.
Re: claim 40.  Takahashi et al., as modified, teach in figures 1 and 3 of Takahashi et al. the limitation wherein in each case one face-side axial gap is formed between the housing and the displacer apparatus at the two axial ends of the displacer components, as labeled, and wherein a substantial part of the magnetic field of the magnetic field source penetrates through both axial gaps between the housing and the displacer components and brings about a sealing of the face side axial gaps particularly when a substantial enough magnetic field is generated, as broadly recited.
Re: claim 46.  Takahashi et al., as modified, teach in figures 1 and 3 the limitation wherein the housing comprises a first or left end region and a second or right end region and a central region therebetween, and wherein the electric coils (i.e. the leftmost and rightmost coils) are respectively received in each of the first and second end regions, and wherein an axis of the coil is aligned substantially parallel to the damper shaft as shown, as best understood. 
Re: claim 47.  Takahashi et al., as modified, teach in figures 1 and 3 the limitation of further comprising a compensating apparatus 32 coupled to the central region via at least one intervening region, as broadly recited, or in an alternate interpretation a compensating apparatus or a central one of elements 61 coupled to the central region, as broadly recited.
Re: claim 49.  Takahashi et al., as modified, teach in figures 1 and 3 the limitation wherein the magnetorheological fluid 49 is conveyed by rotational movement of the displacer components abovementioned portions of 44, 50 which engage in one another from an inlet of the displacer apparatus shown on the left side of the displacer apparatus to an outlet of the displacer apparatus shown on the right side of the displacer apparatus.
Re: claim 50.  With regards to the magnetic field being weaker in a region of the
inlet than in a region of the outlet, Examiner notes that either the magnetic field will be
weaker at the inlet, weaker at the outlet, or the same level of magnetic field at both the
inlet and the outlet. In light of the finite number of identified predictable solutions Examiner notes that to one of ordinary skill in the art it would have been obvious to try
having the magnetic field be weaker in a region of the inlet than the outlet. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2015/0345134 to Takahashi et al. in view of US Patent 6318512 to De Vries et al. and US Patent Application 2005/0087408 to Namuduri et al. as applied above, and further in view of DE-102013203331 (using US Patent Application 2016/0009158 to Baasch et al. as an English equivalent).
Baasch et al. teach in figure 2 a first displacer component or toothing portions of 12 being arranged eccentrically with respect to a second displacer component or toothing portions of 11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engagement of the first and second displacer components of Takahashi et al., as modified, to have been arranged eccentrically with respect to each other, in view of the teachings of Baasch et al., in order to introduce a means of providing a mechanical advantage.
Claims 48 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2015/0345134 to Takahashi et al. in view of US Patent 6318512 to De Vries et al. and US Patent Application 2005/0087408 to Namuduri et al. as applied above, and further in view of US Patent 5036236 to Wilson.
Takahashi et al. are silent with regards to the relative permeability of the housing being greater than 100.
Wilson teaches in col. 6 the use of a housing or core of a system in which a magnetic field is generated having a relative permeability of greater than 100.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the housing of Takahashi et al. to have include a relative permeability that is greater than 100, in view of the teachings of Wilson, in order to provide a relatively higher permeability to encourage spread of a generated magnetic field.
Takahshi et al., as modified, teach in figures 1 and 3 and in paragraph [0061] of Takahashi et al. the limitation wherein the rotary damper comprises a ring or one of central elements 63 composed of a material with a relative permeability of less than 10 since it is described as non-magnetic and defined as being made of a material not allowing the lines of magnetic force to run therethrough, as broadly recited, that is arranged axially adjacent the electric coils in the housing and axially between the electric coils and the displacer components, particularly one axial side of the displacer components.  With regards to claim 54 also see the rejection of claim 34.   
 
Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2015/0345134 to Takahashi et al. in view of US Patent 6318512 to De Vries et al. and US Patent Application 2005/0087408 to Namuduri et al. as applied above, and further in view of US Patent 4596320 to Shimokura et al.
Takahashi et al., as modified, are silent with regards to the damper including at
least one sensor for detecting a measure for an angular positon of the damper shaft.
Shimokura et al. teach in col. 1 lines 21-22 the use of a damper including a
sensor for detecting a measure of angular position of an adjusting member of the damper.
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to have modified the damper of Takahashi et al., as modified,
to have included a sensor, in view of the teachings of Shimokura et al., in order to
provide a means of actively controlling the damper for improved vehicle suspension
control.
Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2015/0345134 to Takahashi et al. in view of US Patent 6318512 to De Vries et al. and US Patent Application 2005/0087408 to Namuduri et al. as applied above, and further in view of US Patent 5257680 to Corcoran et al.
Corcoran et al. teach in col. 7 lines 22-25 the use of a rotary damper being used
in the environment of a helicopter.
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to have modified the rotary damper of Takahashi et al., as
modified, to have been utilized in a helicopter, in view of the teachings of Corcoran et
al., in order to provide a means of damping movement of a helicopter component to
help prevent damage to the helicopter from exposure to excessive force.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/22 has been entered.
 
Response to Arguments
Applicant’s arguments filed 5/16/22 have been fully considered but they are not persuasive.  
In response to the argument that in Takahashi there is no toothing on rotating shaft member or on the axial portion of the fly wheel, Examiner agrees. However, it is for the reason pointed out by Applicant that Examiner turned to the teachings of Namuduri and rejected the limitation under 35 USC 103 and not 102. In response to the argument that Takahashi lacks any feature similar to that of the claimed guide units on the outside of the second displacement component, Examiner disagrees. Members 47 can properly be considered as guide members on the outside of the second displacement component 50 (particularly outside the flange portion 51 of the second displacement component 50) because they help ensure the defined radial gap 46 between the inner wall of the housing and the second displacement component as the claim language requires.
The 112 rejections and the claim interpretation section regarding the previously recited “transmission units being configured to interact with one another” have been withdrawn in light of the most recent amendments.  The specification objection has been maintained since it was not addressed in the most recent amendments.  The art rejections have been maintained in light of the remarks in the above response to argument.    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
July 2, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657